DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Non-Final Office Action is in response to the Remarks filed 11/25/2020.

Response to Arguments
Applicant's arguments filed 6/25/2020 and 11/25/2020 have been fully considered but they are not persuasive. 
Regarding claims 1 and 17, Applicant argues that:
Trichy does not disclose “an output voltage generated based on the first sub-output voltage and the second sub-output voltage; 
Trichy does not disclose “generat[ing] repeatedly and sequentially the first set signal and the second set signal by comparing a reference voltage with an output voltage generated based upon the first sub-output voltage and the second sub-output voltage; and
the cited set signals PH1ON/PH2ON of Trichy are not “provided to” the cited regulating circuits 110/120.  
Examiner respectfully disagrees.  Figure 1A of Trichy shows that the output voltage VOUT is an output node common to all phases of the converter.  The output VOUT is comprised of VOUT components corresponding to each phase (VOUT1, VOUT2, VOUT3, VOUT4).  Since the output voltage VOUT has these phase components, it is collectively “generated based on the first sub-output voltage” SW1 

Regarding claim 11, Applicant argues that Trichy does not disclose:  i) “a first current balancer … based on the first current control signal to the second regulator circuit” (See Remarks Page 13), or ii) “any second regulating circuit adjusting a second current level of the second current to be equal to a first current level of the first current”.  
Examiner respectfully disagrees.  As discussed immediately below, and again in the rejection, Figure 3 shows interleaved phase currents for four phases.  As the figure clearly shows, each of these phase currents are equal in magnitude (i.e. same upper “level” and same lower “level” as each other), but are simply phase shifted.
Trichy certainly discloses a first current balancer (Figure 1A:  IC1) configured to receive the first current and the second current and to output a first current control signal (Figure 1A:  Trig2) to the second regulating circuit (Figure 1A:  120) based on a (Figure 1A:  ISNS1) of the first current and a second sensing value of the second current (Figure 1A:  ISNS2) (Paragraphs [0041]-[0050],[0064]; Figure 1A:  Trig2 is based in part on VCOMPIN (as shown in Fig. 5A), VCOMPIN is based in part on VCOMP1OUT (as shown in Fig. 1A and 5A), and VCOMP1OUT is based in part on ISNS1 (as shown in Fig. 1A and 5A)), wherein the second regulating circuit (Figure 1A:  120) is configured to adjust a second current level (Figure 3; Paragraph [0068]:  “ripple current”) of the second current (Figure 1A:  current through inductor in 120; Paragraph [0068]) to be equal to a first current level (Figure 3) of the first current based on the first current control signal (Figure 1A:  Trig2) (Paragraphs [0041]-[0050], [0064]-[0065]:  “phase current balancing”; Paragraph [0068]:  “the load current of the four-phase converter is split across the four phases uniformly.  In addition, the interleaved operation results in output ripple current reduction.  In particular, by phase shifting the turn-on time instances of the four phases … the inductor ripple currents of the power stages tend to cancel each other out.”).  

Applicant further argued that Trichy fails to disclose providing the first set signal (PH1ON) to the first regulating circuit and providing the second set signal (PH2ON) to the second regulating circuit, as recited in claim 1. (See 11/25/2020 Remarks Page 14.).  Examiner respectfully disagrees.  Trichy certainly discloses providing (Figure 1A:  through 114; Paragraph [0055]: “PH1ON signal” is “the enable signal of the first phase”; Figure 2:  PH1ON is logic high at t2; Paragraph [0057]: “[t]he high-side switch of the first power stage … is turned on at t2”) the first set signal (Figure 1A: PH1ON) to the first regulating circuit (Figure 1A:  110) and to provide (Figure 1A:  through 124; Paragraph [0055]: “PH2ON signal” is “the enable signal of the second phase”; Figure 2:  PH2ON is logic high at t4; Paragraph [0058]: “[t]he high-side switch of the second power stage … is turned on at t4”) the second set signal (Figure 1A: PH2ON) to the second regulating circuit (Figure 1A:  120).   As noted above, and in the Examiner Interview on 12/8/2020, “provide” is broad language in the context of the claim.  Therefore, because PH1ON and PH2ON are being “provided to” 110 and 120 respectively, by IC1, through 114 and 124 respectively in the form of the PWM signals. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-9, 11-14, and 17-24 is rejected under 35 U.S.C. 103 as being unpatentable over Trichy et al. (U.S. Publication No. 2019/0074770), hereinafter Trichy.
Regarding claim 1, Trichy discloses a multi-phase switching regulator (Figure 1A), comprising:  a first regulating circuit (Figure 1A:  110) configured to receive an input voltage (Figure 1A:  VIN_PH1, VIN_PH2) and to generate a first sub-output voltage (Figure 1A:  SW1) with a first phase (Figure 1A:  PH1) by transforming the input voltage in response to a first set signal (Figure 1A: PH1ON); a second regulating circuit (Figure 1A:  120) configured to receive the input voltage (Figure 1A:  VIN_PH1, VIN_PH2) and to generate a second sub-output voltage (Figure 1A:  SW2) with a second phase (Figure 1A:  PH2) by transforming the input voltage in response to a second set signal (Figure 1A: PH2ON); and an interleaving circuit (Figure 1A:  IC1) configured to generate repeatedly and sequentially the first set signal and the second set signal by comparing (Figure 1A:  112:  comparators providing Isns1, Isns2; Paragraphs [0074]) a reference voltage (Paragraphs [0036], [0039]) with an output voltage (Figure 1A:  VOUT) generated based on the first sub-output voltage and the second sub-output voltage (Paragraphs [0036]-[0050],[0064]), and to provide (Figure 1A:  through 114; Paragraph [0055]: “PH1ON signal” is “the enable signal of the first phase”; Figure 2:  PH1ON is logic high at t2; Paragraph [0057]: “[t]he high-side switch of the first power stage … is turned on at t2”) the first set signal (Figure 1A: PH1ON) to the first regulating circuit (Figure 1A:  110) and to provide (Figure 1A:  through 124; Paragraph [0055]: “PH2ON signal” is “the enable signal of the second phase”; Figure 2:  PH2ON is logic high at t4; Paragraph [0058]: “[t]he high-side switch of the second power stage … is turned on at t4”) the second set signal (Figure 1A: PH2ON) to the second regulating circuit (Figure 1A:  120). 
Figures 1 and 2 of Trichy do not disclose the exact circuit elements of the interleaving circuit.   
Figure 5 of Trichy discloses the claimed interleaving circuit and its associated functionality more precisely (Figure 5A:  comparators providing Isns1, Isns2; Paragraphs [0074]).  In particular, Figures 5A-5B disclose that Trichy’s individual phase components (VOUT1, VOUT2, VOUT3, VOUT4) are used for comparison with a reference voltage (GND1, GND2, GND3, GND4).  The set signals PH1ON and PH2ON are generated by the “token passing counter” (as illustrated in Figure 5A and explained in Paragraph [0074]), based on the received PWM signals PWM1 and PWM2 (which are generated in part based on Trig1 and Trig 2, which are generated through Isns1/Isns2 based on the comparison of the reference voltage GND1/GND2 and the output voltage components VOUT1/VOUT2).  Further, a logic high value of PH1ON/PH2ON is generated at the same times t2/t4 that a logic high value is provided to the high side switches of 110/120 (as disclosed in Paragraphs [0055]-[0058]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Figures 1A and 1B of Trichy to incorporate the features of Figures 5A and 5B of Trichy.  Doing so would only require routine skill in the art, and would be explicitly motivated by disclosure in Paragraph [0073] of Trichy:  “[t]he four-phase converter shown in FIG. 5 is similar to that shown in FIG. 1 except that the control circuits of the four phases are implemented on a single controller IC1.”
(Figure 1A:  IC1). 
Figure 1A of Trichy does not disclose wherein the interleaving circuit comprises:  a comparator configured to compare the reference voltage with the output voltage and to output a count signal when the output voltage reaches the reference voltage; and a counter configured to receive the count signal and repeatedly and sequentially to output the first set signal and the second set signal based on a number of times the count signal is received.
Figure 5A of Trichy teaches wherein the interleaving circuit (Figure 1A:  IC1) comprises:  a comparator (Figure 5A:  comparators outputting VCOMP1OUT, and VCOMP2OUT) configured to compare the reference voltage (Figure 5A: Vref) with the output voltage (Figure 5A: VOUT through comparators comparing VOUT1K with GND1K, and VOUT2K with GND2K) and to output (Figure 5A:  through “ON TIME CONTROL + MINIMUM OFF TIME” module) a count signal (Figure 5A:  PWM1-PWM4) when the output voltage reaches the reference voltage (Paragraphs [0073]-[0074]); and a counter (Figure 5A:  “Token Passing Counter”; Paragraph [0073]:  “a simple counter is used to fulfill the token transferring control scheme discussed above with respect to FIGS. 1-2”) configured to receive the count signal and repeatedly and sequentially to output the first set signal (Figure 5A: PH1ON) and the second set signal (Figure 5A: PH2ON) based on a number of times the count signal is received (Paragraphs [0073]-[0075], [0081]).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Figures 1A and 
Regarding claim 5, Trichy discloses N regulating circuits (where N is a natural number of 2 or higher) (Figure 1A and 1B:  SW1, SW2, SW3, SW4) including the first regulating circuit and the second regulating circuit, wherein a phase difference between the first phase (Figure 1A: PH1) of the first sub-output voltage and the second phase (Figure 1A: PH2) of the second sub-output voltage is 2n/N (Figure 2:  PH1ON, PH2ON, EN12LATCH, V).
Regarding claim 6, Trichy discloses wherein the N regulating circuits (Figure 1A and 1B:  SW1, SW2, SW3, SW4) are configured respectively to generate N suboutput voltages (Figure 1A and 1B:  SW1, SW2, SW3, SW4) based on N set signals (Figure 1A and 1B:  PH1ON, PH2ON, PH3ON, PH4ON), and the interleaving circuit (Figure 1A:  IC1) is configured to generate repeatedly and sequentially the N set signals (Figure 1A and 1B:  PH1ON, PH2ON, PH3ON, PH4ON) (Paragraphs [0036]-[0050],[0064]).  
Figure 1A of Trichy does not disclose the interleaving circuit is configured to generate repeatedly and sequentially the N set signals by comparing the reference voltage with the output voltage generated based on the N sub-output voltages.
Figure 5A of Trichy discloses the interleaving circuit is configured to generate repeatedly and sequentially the N set signals (Figure 5A and 5B:  PH1ON, PH2ON, PH3ON, PH4ON by comparing (Figure 5A:  comparators of the interleaving circuit; Paragraphs [0074]) the reference voltage (Figure 5A: Vref; Paragraphs [0073]-[0074]) with the output voltage (Figure 5A:  VOUT) generated based on the N sub-output voltages (Figure 5A and 5B:  SW1, SW2, SW3, SW4) (Paragraphs [0073]-[0075], [0081]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Figures 1A and 1B of Trichy to incorporate the features of Figures 5A and 5B of Trichy.  Doing so would only require routine skill in the art, and would be explicitly motivated by disclosure in Paragraph [0073] of Trichy:  “[t]he four-phase converter shown in FIG. 5 is similar to that shown in FIG. 1 except that the control circuits of the four phases are implemented on a single controller IC1.”
Regarding claim 7, Trichy discloses wherein the first regulating circuit (Figure 1A:  110) comprises:  a first on-time generator (Figure 1A:  114) configured to output a first power input signal (Figure 1A:  PWM1) based on the first set signal (Figure 1A: PH1ON); and a first channel configured to output the first sub-output voltage (Figure 1A:  SW1) to a first output node in response to the first power input signal (Figure 1A:  PWM1), and wherein the second regulating circuit (Figure 1A:  120) comprises:  a second on-time generator (Figure 1A:  124) configured to output a second power input signal (Figure 1A:  PWM1) based on the second set signal (Figure 1A: PH2ON); and a second channel configured to output the second sub-output voltage (Figure 1A:  SW2) to a second output node in response to the second power input signal (Figure 1A:  PWM1).
(Figure 1A:  ISNS1) configured to sense a first current flowing in the first output node; and a second current sensor (Figure 1A:  ISNS2) configured to sense a second current flowing in the second output node.
Regarding claim 9, Trichy discloses a current balancer (Figure 1A and 1B:  IC1, IC2; Paragraph [0064]) configured to receive a first sensing value (Figure 1A:  ISNS1) of the first current from the first current sensor, to receive a second sensing value (Figure 1A:  ISNS2) of the second current from the second current sensor, to compare (Figure 1A and 1B:  IC1, IC2; Paragraph [0064]) the first sensing value of the first current with the second sensing value of the second current, and to output a current control signal (Figure 1A:  Trig2) to the second on-time generator (Figure 1A:  124) based on a result of the comparison between the first sensing value of the first current and the second sensing value of the second current (Paragraphs [0036]-[0050], [0064]), wherein the second on-time generator is configured to adjust a duty ratio of the second power input signal based on the current control signal (Paragraphs [0031]-[0032]).

Regarding claim 11, Trichy discloses a multi-phase switching regulator (Figure 1A), comprising:  a first regulating circuit (Figure 1A:  110) configured to receive an input voltage (Figure 1A:  VIN_PH1, VIN_PH2) and to output a first sub-output voltage (Figure 1A:  SW1) with a first phase (Figure 1A:  PH1) to a first output node by transforming the input voltage; a second regulating circuit (Figure 1A:  120) configured to receive the input voltage (Figure 1A:  VIN_PH1, VIN_PH2) and to output a second  with a second phase (Figure 1A:  PH2) to a second output node (Figure 1A:  SW2) by transforming the input voltage; a first current sensor (Figure 1A:  “Lo” in 110) configured to sense a first current flowing in the first output node; a second current sensor (Figure 1A:  “Lo” in 120) configured to sense a second current flowing in the second output node; and a first current balancer (Figure 1A:  IC1) configured to receive the first current and the second current and to output a first current control signal (Figure 1A:  Trig2) to the second regulating circuit (Figure 1A:  120) (Paragraphs [0041]-[0050],[0064]), wherein the second regulating circuit (Figure 1A:  120) is configured to adjust a second current level of the second current to be equal to a first current level (Figure 3) of the first current based on the first current control signal (Paragraphs [0041]-[0050],[0064]:  “phase current balancing”). (Paragraphs [0041]-[0050], [0064]-[0065]:  “phase current balancing”; Paragraph [0068]:  “the load current of the four-phase converter is split across the four phases uniformly.  In addition, the interleaved operation results in output ripple current reduction.  In particular, by phase shifting the turn-on time instances of the four phases … the inductor ripple currents of the power stages tend to cancel each other out.”)
Figure 1A of Trichy does not disclose a first current balancer configured to receive the first current and the second current and to output a first current control signal to the second regulating circuit based on a first sensing value of the first current and a second sensing value of the second current.
Figure 5A of Trichy discloses a first current balancer (Figure 5A:  IC1) configured to receive the first current and the second current and to output a first current control signal (Figure 5A:  Trig2)  to the second regulating circuit based on a first sensing value of the first current (Figure 5A:  ISNS1) and a second sensing value of the second current (Figure 5A:  ISNS2). (Paragraphs [0041]-[0050],[0064]; Figure 1A:  Trig2 is based in part on VCOMPIN (as shown in Fig. 5A), VCOMPIN is based in part on VCOMP1OUT (as shown in Fig. 1A and 5A), and VCOMP1OUT is based in part on ISNS1 (as shown in Fig. 1A and 5A)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Figures 1A and 1B of Trichy to incorporate the features of Figures 5A and 5B of Trichy.  Doing so would only require routine skill in the art, and would be explicitly motivated by disclosure in Paragraph [0073] of Trichy:  “[t]he four-phase converter shown in FIG. 5 is similar to that shown in FIG. 1 except that the control circuits of the four phases are implemented on a single controller IC1.”
Regarding claim 12, Trichy discloses wherein the first current balancer (Figure 1A:  IC1) comprises:  a first sampler (Figure 1A:  resistor of “Optional DCR Sense” in 110) configured to generate a first current signal (Figure 1A:  ISNS1) by sampling the first current; a second sampler (Figure 1A:  resistor of “Optional DCR Sense” in 120) configured to generate a second current signal (Figure 1A:  ISNS2) by sampling the second current; a first filter (Figure 1A:  capacitor of “Optional DCR Sense” in 110) configured to filter the first current signal; a second filter (Figure 1A:  capacitor of “Optional DCR Sense” in 120) configured to filter the second current signal; and an amplifier (Figure 1A:  112 and 122) configured to generate the first current control signal (Figure 1A:  Trig2) by comparing (Figure 1A:  through VCOMP1OUT and VCOMPIN) the filtered first current signal with the filtered second current signal.
(Figure 1A:  IC1) comprises:  a first sampler (Figure 1A:  resistor of “Optional DCR Sense” in 110) configured to generate a first current signal (Figure 1A:  ISNS1) by sampling the first current; a second sampler (Figure 1A:  resistor of “Optional DCR Sense” in 120) configured to generate a second current signal (Figure 1A:  ISNS2) by sampling the second current; a first filter (Figure 1A:  capacitor of “Optional DCR Sense” in 110) configured to filter the first current signal; a second filter (Figure 1A:  capacitor of “Optional DCR Sense” in 120) configured to filter the second current signal; and an comparator (Figure 1A:  112 and 122) configured to generate a current comparison signal (Figure 1A:  Trig2) by comparing (Figure 1A:  through VCOMP1OUT and VCOMPIN) the filtered first current signal with the filtered second current signal.
Figure 1A of Trichy does not disclose a counter configured to output a current raising signal or a current sinking signal based on the current comparison signal; and at least one current source configured to adjust the first current control signal based on the current raising signal or the current sinking signal.
Figure 5A of Trichy discloses a counter (Figure 5A:  “Token Passing Counter”) configured to output a current raising signal or a current sinking signal (Figure 5A and 5B:  PH1ON, PH2ON, PH3ON, PH4ON) based on the current comparison signal (Paragraphs [0073]-[0074]); and at least one current source (Figure 5A:  through “ON TIME CONTROL + MINIMUM OFF TIME” module) configured to adjust the first current control signal based on the current raising signal or the current sinking signal.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Figures 1A and 
Regarding claim 14, Trichy discloses wherein the second regulating circuit (Figure 1A:  120) comprises:  a first on-time generator (Figure 1A:  124) configured to receive a first set signal (Figure 1A:  PH2ON) and generate a first power input signal (Figure 1A:  PWM1) based on the first set signal; and a channel (Figure 1A:  MOSFETS in 120) configured to apply the second sub-output voltage to the second output node (Figure 1A:  SW2) in response to the first power input signal (Figure 1A:  PWM1), wherein the first on-time generator (Figure 1A:  124) adjusts an output period of the first power input signal (Figure 1A:  PWM1) based on the first current control signal (Figure 1A:  Trig2).

Regarding claim 17, Trichy discloses a switching regulating method (Figure 1A), comprising:  receiving an input voltage (Figure 1A: VIN_PH1, VIN_PH2); generating a first sub-output voltage (Figure 1A: SW1) with a first phase by transforming the input voltage in response to a first set signal (Figure 1A: PH1ON); generating a second sub-output voltage (Figure 1A: SW2) with a second phase by transforming the input voltage in response to a second set signal (Figure 1A: PH2ON); generating an output voltage (Figure 1A: VOUT) by superimposing the first sub-output voltage (Figure 1A: SW1, VOUT) and the second sub-output voltage (Figure 1A: SW1, VOUT) on each other; (Figure 1A: 112) the output voltage (Figure 1A: VOUT) with a reference voltage (Paragraphs [0036], [0039]); repeatedly and sequentially outputting the first set signal (Figure 1A: PH1ON) and the second set (Figure 1A: PH2ON) signal based on a result of the comparison between the output voltage and the reference voltage (Paragraphs [0036]-[0039]), and providing (Figure 1A:  through 114; Paragraph [0055]: “PH1ON signal” is “the enable signal of the first phase”; Figure 2:  PH1ON is logic high at t2; Paragraph [0057]: “[t]he high-side switch of the first power stage … is turned on at t2”) the first set signal (Figure 1A: PH1ON) to a first regulating circuit (Figure 1A:  110) that generates the first sub-output voltage (Figure 1A:  SW1) and providing (Figure 1A:  through 124; Paragraph [0055]: “PH2ON signal” is “the enable signal of the second phase”; Figure 2:  PH2ON is logic high at t4; Paragraph [0058]: “[t]he high-side switch of the second power stage … is turned on at t4”) the second set signal (Figure 1A: PH2ON) to a second regulating circuit (Figure 1A:  120) that generates the second sub-output voltage (Figure 1A:  SW2).
Figures 1 and 2 of Trichy do not disclose the exact circuit elements of the interleaving circuit.   
Figure 5 of Trichy discloses the claimed interleaving circuit and its associated functionality more precisely (Figure 5A:  comparators providing Isns1, Isns2; Paragraphs [0074]).  In particular, Figures 5A-5B disclose that Trichy’s individual phase components (VOUT1, VOUT2, VOUT3, VOUT4) are used for comparison with a reference voltage (GND1, GND2, GND3, GND4).  The set signals PH1ON and PH2ON are generated by the “token passing counter” (as illustrated in Figure 5A and explained 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Figures 1A and 1B of Trichy to incorporate the features of Figures 5A and 5B of Trichy.  Doing so would only require routine skill in the art, and would be explicitly motivated by disclosure in Paragraph [0073] of Trichy:  “[t]he four-phase converter shown in FIG. 5 is similar to that shown in FIG. 1 except that the control circuits of the four phases are implemented on a single controller IC1.”
Regarding claim 18, Figure 1A of Trichy does not disclose wherein the repeatedly and sequentially outputting of the first set signal and the second set signal comprises:  outputting a count signal as a result of the comparison between the output voltage and the reference voltage when a voltage level of the output voltage reaches a voltage level of the reference voltage; and repeatedly and sequentially outputting the first set signal and the second set signal based on a number of times the count signal is output.
Figure 5A of Trichy discloses wherein the repeatedly and sequentially outputting of the first set signal and the second set signal comprises:  outputting a count signal (Figure 5A:  PWM1-PWM4) as a result of the comparison between the output voltage (Figure 5A: VOUT through comparators comparing VOUT1K with GND1K, and VOUT2K with GND2K) and the reference voltage (Figure 5A: Vref) when a voltage level of the output voltage reaches a voltage level of the reference voltage (Paragraphs [0073]-[0074]); and repeatedly and sequentially outputting the first set signal (Figure 5A: PH1ON)  and the second set signal (Figure 5A: PH2ON) based on a number of times the count signal is output (Paragraphs [0036], [0039], [0073]-[0074]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Figures 1A and 1B of Trichy to incorporate the features of Figures 5A and 5B of Trichy.  Doing so would only require routine skill in the art, and would be explicitly motivated by disclosure in Paragraph [0073] of Trichy:  “[t]he four-phase converter shown in FIG. 5 is similar to that shown in FIG. 1 except that the control circuits of the four phases are implemented on a single controller IC1.”
Regarding claim 19, Trichy discloses wherein the generating of the output voltage comprises generating the output voltage (Figure 1A:  VOUT) by superimposing N sub-output voltages (where N is a natural number of 2 or higher) (Figure 1A and 1B:  SW1, SW2, SW3, SW4) on each other, and a minimum phase difference between the N sub-output voltages is 2n/N (Figure 2:  PH1ON, PH2ON, EN12LATCH, V).	
Regarding claim 20, Figure 1A of Trichy does not disclose wherein the N sub-output voltages are respectively generated based on N set signals including the first set signal and the second set signal, and repeatedly and sequentially outputting the N set signals by comparing the reference voltage with the output voltage generated based on 
Figure 5A of Trichy discloses wherein the N sub-output voltages are respectively generated based on N set signals (Figure 5A and 5B:  PH1ON, PH2ON, PH3ON, PH4ON) including the first set signal and the second set signal, and repeatedly and sequentially outputting the N set signals by comparing the reference voltage (Figure 5A: Vref; Paragraphs [0073]-[0074]) with the output voltage (Figure 5A:  VOUT) generated based on the N sub-output voltages (Paragraphs [0036]-[0050],[0064]), including the repeatedly and sequentially outputting of the first set signal (Figure 5A and 5B:  PH1ON) and the second set signal (Figure 5A and 5B:  PH2ON).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Figures 1A and 1B of Trichy to incorporate the features of Figures 5A and 5B of Trichy.  Doing so would only require routine skill in the art, and would be explicitly motivated by disclosure in Paragraph [0073] of Trichy:  “[t]he four-phase converter shown in FIG. 5 is similar to that shown in FIG. 1 except that the control circuits of the four phases are implemented on a single controller IC1.”
Regarding claim 21, Trichy discloses sensing a first current flowing in a first output node (Figure 1A: ISNS1), from which the first sub-output voltage is output; sensing a second current flowing in a second output node (Figure 1A: ISNS2), from which the second sub-output voltage is output; comparing (Figure 1A:  112, 122, through VCOMP1OUT and VCOMPIN) a first sensing value of the first current (Figure 1A: ISNS1) with a second sensing value of the second current (Figure 1A: ISNS2); and (Figure 3) of the first current based on a result of the comparison between the first sensing value of the first current and the second sensing value of the second current (Paragraphs [0036], [0039], [0073]-[0074]).
Regarding claim 22, Trichy discloses generating a first current signal by sampling the first current (Figure 1A:  resistor of “Optional DCR Sense” in 110); filtering the first current signal to generate a first DC current signal (Figure 1A:  capacitor of “Optional DCR Sense” in 110); generating a second current signal by sampling the second current (Figure 1A:  resistor of “Optional DCR Sense” in 120); and filtering the second current signal to generate a second DC current signal (Figure 1A:  capacitor of “Optional DCR Sense” in 120), wherein the comparing of the sensing value of the first current with the sensing value of the second current comprises comparing (Figure 1A:  112, 122, through VCOMP1OUT and VCOMPIN) the first DC current signal (Figure 1A: ISNS1) with the second DC current signal (Figure 1A: ISNS2) to generate a current control signal (Figure 1A:  Trig2), and the adjusting of the current level of the second current comprises adjusting a duty ratio of a power input signal (Figure 1A:  PWM1) in response to the second set signal based on the current control signal (Figure 1A:  Trig2) (Paragraphs [0036], [0039], [0073]-[0074]), wherein the second sub-output voltage (Figure 1A:  SW2) is generated in response to the power input signal (Figure 1A:  PWM1).
Regarding claim 23, Trichy discloses wherein the adjusting of the duty ratio of the power input signal comprises:  transiting the power input signal (Figure 1A:  PWM1) to a logic high level in response to the second set signal (Figure 1A: PH2ON) (Paragraphs [0036], [0039], [0073]-[0074]); generating a ramp voltage (Figure 1A:  122; Paragraph [0038]), which has a voltage level increasing with a constant slope; adjusting a voltage level of a comparison voltage in response to the current control signal (Figure 1A:  Trig2) (Paragraphs [0036], [0039], [0073]-[0074]); and transiting the power input signal (Figure 1A:  PWM1) to a logic low level when the voltage level of the comparison voltage is equal to the voltage level of the ramp voltage (Paragraphs [0036], [0038]-[0039], [0073]-[0074]).
Regarding claim 24, Trichy discloses wherein the adjusting of the voltage level of the comparison voltage comprises:  increasing the voltage level of the comparison voltage when a first current level of the first DC current (Figure 1A: ISNS1) is greater than a second current level of the second DC current (Figure 1A: ISNS2) (Paragraphs [0036], [0039], [0073]-[0074]); and decreasing the voltage level of the comparison voltage when the first current level of the first DC current (Figure 1A: ISNS1) is less than the second current level of the second DC current (Figure 1A: ISNS2) (Paragraphs [0036], [0039], [0073]-[0074]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trichy in view of Martin et al. (U.S. Publication No. 2009/0174262), hereinafter Martin.
Regarding claim 10, Trichy does not disclose a first voltage sensor configured to sense the first sub-output voltage; a second voltage sensor configured to sense the second sub-output voltage; and a voltage balancer configured to receive a first sensing value of the first sub-output voltage from the first voltage sensor, to receive a second sensing value of the second sub-output voltage from the second voltage sensor, to 
Martin teaches a first voltage sensor (Figures 3 and 4:  30; Paragraph [0075]) configured to sense the first sub-output voltage (Figure 3:  Vo); a second voltage sensor (Figures 3 and 4:  30; Paragraph [0075]) configured to sense the second sub-output voltage; and a voltage balancer (Figures 3 and 4:  30; Paragraph [0075]) configured to receive a first sensing value of the first sub-output voltage (Figure 3:  Vo) from the first voltage sensor, to receive a second sensing value of the second sub-output voltage (Figure 3:  Vo) from the second voltage sensor, to compare (Figure 4:  50) the sensing value of the first sub-output voltage with the sensing value of the second sub-output voltage (Paragraph [0075]), and to output a voltage control signal to the second on-time generator based (Figure 4: 60) on a result of the comparison between the first sensing value of the first sub-output voltage and the second sensing value of the second sub-output voltage (Paragraph [0075]), wherein the second on-time generator (Figure 4: 60) is configured to adjust a duty ratio of the second power input signal (Figure 4: output of 57) based on the voltage control signal.
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Trichy to incorporate the teaching of Martin.  Doing so would provide a well-known solution 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        




/KEVIN H SPRENGER/Examiner, Art Unit 2838